UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material under Rule 14a-12 Chimera Investment Corporation (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No. : Filing Party: Date Filed: NOTICE OF ANNUAL MEETING OF STOCKHOLDERS To be Held October 23, 2014 To the Stockholders of Chimera Investment Corporation: We will hold the annual meeting of the stockholders of Chimera on October 23, 2014, at 3:00 p.m., New York time, at the Warwick Hotel, 65 West 54th Street, New York, New York 10019, to consider and vote on the following proposals: ● To elect three Class I directors to serve until our annual meeting of stockholders in 2017 and until his or her successor is duly elected and qualified; ● To elect two Class II directors to serve until our annual meeting of stockholders in 2015 and until his or her successor is duly elected and qualified; ● To elect two Class III directors to serve until our annual meeting of stockholders in 2016 and until his or her successor is duly elected and qualified; ● To approve a non-binding advisory resolution on our executive compensation; ● To ratify the appointment of Ernst & Young LLP as our independent registered public accounting firm for 2014; and ● To transact such other business as may properly come before our annual meeting or any adjournment or postponement thereof. Only our common stockholders of record at the close of business on August 28, 2014, the record date for the annual meeting, may vote at the annual meeting and any adjournments or postponements of it. Your vote is very important.Please exercise your right to vote. If you attend the annual meeting in person, you will need to present your admission ticket, or an account statement showing your ownership of our common stock as of the record date, and valid government issued photo identification. The indicated portion of your proxy card or voter instruction card will serve as your admission ticket. Our board of directors recommends that you vote: ● “FOR” the election of each of the nominees as directors; ● “FOR” approval of the non-binding advisory resolution on executive compensation;and ● “FOR” the ratification of the appointment of Ernst & Young LLP as our independent registered public accounting firm for 2014. By order of the board of directors, Secretary September 10, 2014 Important Notice Regarding the Availability of Proxy Materials for the Stockholder Meeting October 23, 2014. Our Proxy Statement and 2013 Annual Report to Stockholders are available at www.proxyvote.com. TABLE OF CONTENTS QUESTIONS AND ANSWERS ABOUT THE MEETING 1 WHERE YOU CAN FIND MORE INFORMATION 5 PROPOSAL 1 ELECTION OF DIRECTORS 6 Class I Directors 7 Class II Directors 8 Class III Directors 8 CORPORATE GOVERNANCE, DIRECTOR INDEPENDENCE, BOARD MEETINGS AND COMMITTEES 10 MANAGEMENT 15 SECURITY OWNERSHIP OF CERTAINBENEFICIAL OWNERS AND MANAGEMENT OF CHIMERA 16 EXECUTIVE OFFICERS AND COMPENSATION 18 Named Executive Officers 18 Compensation Discussion and Analysis 18 EQUITY COMPENSATION PLAN INFORMATION 23 COMPENSATION COMMITTEE INTERLOCKS AND INSIDER PARTICIPATION 23 COMPENSATION OF DIRECTORS 24 Director Compensation 24 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 25 REPORT OF THE AUDIT COMMITTEE 28 PROPOSAL 2 APPROVAL OF A NON-BINDING ADVISORY VOTEAPPROVING EXECUTIVE COMPENSATION 29 PROPOSAL 3 RATIFICATION OF APPOINTMENT OFINDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 30 Relationship with Independent Registered Public Accounting Firm 30 SECTION 16(A) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE 31 ACCESS TO FORM 10-K 31 STOCKHOLDER PROPOSALS 31 OTHER MATTERS 31 i 1, SUITE 2902 NEW YORK, NEW YORK 10036 2 PROXY STATEMENT Chimera Investment Corporation (“Chimera”, “we”, “our” or “us”) is furnishing this proxy statement in connection with our solicitation of proxies to be voted at our 2014 annual meeting of stockholders. We will hold the annual meeting at the Warwick Hotel, 65 West 54th Street, New York, New York 10019, on October 23, 2014 at 3:00 p.m. New York time, and any postponements or adjournments thereof.We are sending this proxy statement and the enclosed proxy to our stockholders commencing on or about September 10, 2014. QUESTIONS AND ANSWERS ABOUT THE MEETING Q: What am I voting on? A: Election of directors as follows ●
